DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     				      Information Disclosure Statement
2.          The information disclosure statements (IDS) were submitted on the following: 11/05/2019. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.  

   		   	                      Allowable Subject Matter
3.        Claims 1-10 are allowed over the prior art of the record.
             	                                                    Reasons for Allowance
4. 	The following is an examiner's statement of reasons for allowance:
5.	Regarding claims 1-10, the prior art failed to disclose or reasonably suggest the case member including a recess that is continuous with a connection portion of the case member connected to the insulating substrate, and that faces the internal region, the recess including an inner wall portion facing the main surface of the insulating substrate, the inner wall portion having an end on an outer peripheral side to an end on an inner peripheral side of the case member, the electrode terminal having a first portion extending in a direction along the main surface of the insulating substrate and a second portion extending in a vertical direction intersecting the first portion, a distance from the main surface of the insulating substrate to the end on the inner peripheral side of the inner wall portion being greater than a distance from the main surface to an upper surface of the semiconductor element, and the inner wall portion being disposed between the first portion and the main surface.

.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899